UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


KENNETH RAMDAT, M.D.,                 
               Plaintiff-Appellant,
                v.
EDUCATION COMMISSION FOR FOREIGN
MEDICAL GRADUATES; UNITED STATES
MEDICAL LICENSING EXAMINATION
COMMITTEE ON SCORE VALIDITY;
NATIONAL BOARD OF MEDICAL
EXAMINATION,
             Defendants-Appellees,
               and                                No. 01-1827

JANET D. CARSON, Esquire; BRUCE
A. HUBBARD, Esquire; NANCY E.
GARY, M.D.; ALAN E. SCHUMACHER,
M.D.; DONALD E. MELNICK, M.D.;
M. J. MARTIN, M.D.; ROBERT E.
PORTER, M.D.; KENNETH E. COTTON;
MARIE L. SHAFRON; MARC
GESSAROLI; LOLA GREENWALT;
SHIRLEY WILLIAMS,
                       Defendants.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                        (CA-99-3312-PJM)

                     Submitted: February 4, 2002

                     Decided: February 21, 2002

 Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.
2                 RAMDAT v. EDUCATION COMMISSION
Affirmed by unpublished per curiam opinion.


                             COUNSEL

C. William Michaels, Baltimore, Maryland, for Appellant. William F.
Ryan, Jr., WHITEFORD, TAYLOR & PRESTON, Baltimore, Mary-
land; Joseph M. Fairbanks, M. Albert Figinski, David A. Thompson,
SAUL EWING L.L.P., Baltimore, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Kenneth Ramdat filed suit against the Educational Commission for
Foreign Medical Graduates (ECFMG); the United States Medical
Licensing Examination Committee on Score Validity (USMLE Com-
mittee on Score Validity); and the National Board of Medical Exami-
nation (NBME) (collectively "Appellees") alleging breach of contract
and requesting a writ of mandamus. The district court granted sum-
mary judgment to Appellees. On appeal, Ramdat challenges the dis-
trict court’s summary judgment ruling and its grant of Appellees’
motion to preclude expert testimony. We affirm.

   We review an award of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no genuine issues
of material fact and the moving party is entitled to judgment as a mat-
ter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.
317, 322-23 (1986). We view the evidence in the light most favorable
to the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 255 (1986).
                  RAMDAT v. EDUCATION COMMISSION                    3
   We have reviewed the parties’ briefs and joint appendix and find
no reversible error. Accordingly, we affirm on the reasoning stated by
the district court in its ruling from the bench on May 18, 2001. See
Ramdat v. Education Comm’n for Foreign Med. Graduates, No. CA-
99-3312-PJM (D. Md. filed May 18, 2001; entered May 21, 2001).
We also conclude the district court did not abuse its discretion when
it granted Appellees’ motion to exclude expert witnesses. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED